ON THE MERITS
The pleadings are somewhat vague as to the exact agreement under which plaintiff claims to have been entitled to the commission claimed. Considered, however, in connection with the testimony of the parties, it appears that the plaintiff, with the consent of the defendant, undertook to find a purchaser for real estate belonging to the defendant at a price above twenty-five hundred dollars, with the understanding that he would receive as his commission all above twenty-five hundred dollars at which the property should be sold.
Concededly, plaintiff did not find a purchaser who was willing to pay more than twenty-five hundred dollars for the property, but he contends that as the defendant had sold the property to one with whom he had negotiated for twenty-five hundred dollars and was given the right to remove the improvements, that defendant should pay the commission.
The evidence establishes that plaintiff was not'given any fixed time within which to find a purchaser for the property, and that after he had tried for a considerable period of time to find a purchaser for the property at a price above twenty-five hundred dollars, defendant informed him that he would revoke the mandate and sell the property himself, which was not objected to by plaintiff, further than that he insisted defendant should not sell to anyone with whom plaintiff had negotiated, which was not acceded to by defendant.
There is not any indication that the mandate was revoked by defendant for the purpose of dealing with persons with whom plaintiff had negotiated on more favorable terms to defendant, nor is it shown that the person to whom the property was sold was willing to pay more than twenty-five hundred dollars for the property, but it is established to the contrary, and that the improvements on the property were regarded by him as worthless, and that it was to his advantage to have them removed without cost.
Defendant, after giving the plaintiff a reasonable time in which to find a purchaser for the property at a price above twenty-five hundred dollars, and plaintiff failing to produce a purchaser at such price, had the right to revoke the mandate without any restrictions as to whom or at what price he should thereafter sell the property (C. C., Art. 3029), and it not appearing that the revocation was collusive, plaintiff did not have any cause of complaint, and although the efforts of plaintiff may have been of benefit to defendant, having failed to produce a purchaser at a price above twenty-five hun■dred dollars, he could not claims any commission under the contract.
The judgment appealed from is therefore annulled, avoided and reversed, and it is now ordered that the plaintiff’s demands be rejected at his cost.